Case 3:21-cv-00392-HTW-LGI Document 1-6 Filed 06/08/21 Page 1 of 2

Phelps Dunbar LLP

4270 I-55 North
Jackson, MS 39211

601 352 2300

May 24, 2021 Sarah Beth Wilson

Partner
sarah.beth.wilson@phelps.com
Direct: 601.360.9706

VIA EMAIL

William C. Brabec
Adams & Reese
Bill.Brabec@arlaw.com

RE: Haven Campus Communities - Starkville, LLC: Participation Interests
SUBJECT: Response to Your Correspondence Dated May 20, 2021
Dear Bill:

As was relayed plainly by Origin Bank in correspondence inviting the participant
banks and counsel to participate in a conference call, as well as during the conference call
held on Monday, May 17, the purpose of the conference call was to allow the participant
banks to hear directly from Origin concerning:

(a) Origin’s ongoing enforcement and collection efforts with respect to the subject
credit including the significant successes already achieved as a result of those
efforts to date as set forth in the most recent group update;

(b) the continued alignment in every respect of Origin’s interests with the
participant banks’ interests, and that every endeavor by Origin concerning the
subject credit has been and continues to be for the purpose of achieving the very
best result possible under the facts and circumstances present for the benefit of the
full group in every respect; and,

(c) Origin’s position concerning the demand set out in your correspondence dated
May 12, 2021.

As stated on the call, Origin is willing to consider an agreement providing for an
amendment of the participation agreements effectively establishing a new “lead”
representing the participants for purposes of the subject credit subject to the following:

(a) removal of Origin from the role as the sole party in privity to the borrower and
guarantors under the terms of the loan documents and guaranty agreement;

 

Louisiana Mississippi Texas Florida Alabama North Carolina London phelps.com

EXHIBIT “F”
Case 3:21-cv-00392-HTW-LGI Document 1-6 Filed 06/08/21 Page 2 of 2

May 24, 2021
Page 2

(b) release of claims and causes of action as against Origin from all participants as
well as indemnification to Origin from all participants as to any actions brought
against Origin by the borrower or guarantors; and

(c) the lawsuit against Origin filed by participant SouthPoint Bank on March 1,
2021, be dismissed with prejudice.

These conditions are reasonable, fair, and would be requested by any of the participants
under the same or similar circumstances, namely where Origin is being asked to agree to
a re-write and re-distribution of the parties’ rights and responsibilities set out in the
agreements at a time when one participant has already initiated a lawsuit against Origin
with respect to its participation interest, and you and your clients have not hesitated to
threaten your intentions to do the same.

Origin continues to desire nothing other than to ensure the very best possible
result for the benefit of the full participant group. Origin remains committed to its
willingness to consider in good faith the terms of any transaction proposed by the
participant group to Origin for purposes of accomplishing the objective of removal of
Origin from the position it holds by virtue of the agreements entered into and executed
by the parties upon purchase by them of their respective participation interests in the
subject loan from Origin. Unless and until such a proposal is received and deemed
acceptable, Origin will continue forward in its good faith pursuit of enforcement and
collection with respect to the subject loan pursuant to the terms of the loan documents
and guaranty agreement and its endeavors to ensure the best possible result for the
benefit of the full participant group as to the borrower, the guarantors, and collateral
securing repayment of the associated obligations.

Should you have any questions concerning the above, please contact the
undersigned.

PHELPS DUNBAR, LLP

/s/ Sarah Beth Wilson

 

Sarah Beth Wilson
Partner

Ce: Participant Banks and Counsel (via email)
Jim Crotwell, Origin Bank (via email)
Bryan Burgess, Origin Bank (via email)
